UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 30, 2010 (March 30, 2010) Date of Report (Date of earliest event reported) MidAmerican Energy Holdings Company (Exact name of registrant as specified in its charter) Iowa 001-14881 94-2213782 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 666 Grand Avenue, Suite 500 Des Moines, Iowa 50309-2580 (Address of principal executive offices) (Zip code) 515-242-4300 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure MidAmerican Energy Holdings Company (“MidAmerican”) will host a fixed-income investor conference on March31, 2010 in Omaha, Nebraska. The presentation to be made by MidAmerican is being furnished as Exhibit99.1 to this Form 8-K. MidAmerican is also making the presentation available free of charge, from March30, 2010 through April6, 2010, in the Financial Filings section of its internet website at http://www.midamerican.com. Any information available on or through its website is not part of this Form 8-K and its web address is included as an inactive textual reference only. In accordance with general instruction B.2 of Form 8-K, the information in this report (including exhibits) is being furnished pursuant to Item 7.01 of Form 8-K and shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (“Exchange Act”), or otherwise subject to the liabilities of that section. Furthermore, the information contained in the presentation filed herewith shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act. This report will not be deemed an admission as to the materiality of any information in the report that is required to be disclosed solely by Regulation FD. Item 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Presentation titled “2010 Fixed-Income Investor Conference.” 2 Forward-Looking Statements This report contains statements that do not directly or exclusively relate to historical facts. These statements are “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements can typically be identified by the use of forward-looking words, such as “may,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “continue,” “intend,” “potential,” “plan,” “forecast” and similar terms. These statements are based upon MidAmerican’s current intentions, assumptions, expectations and beliefs and are subject to risks, uncertainties and other important factors. Many of these factors are outside MidAmerican’s control and could cause actual results to differ materially from those expressed or implied by MidAmerican’s forward-looking statements. These factors include, among others: · general economic, political and business conditions in the jurisdictions in which MidAmerican and its subsidiaries’ (the “Company”) facilities operate; · changes in federal, state and local governmental, legislative or regulatory requirements, including those pertaining to income taxes, affecting the Company or the electric or gas utility, pipeline or power generation industries; · changes in, and compliance with, environmental laws, regulations, decisions and policies that could, among other items, increase operating and capital costs, reduce plant output or delay plant construction; · the outcome of general rate cases and other proceedings conducted by regulatory commissions or other governmental and legal bodies; · changes in economic, industry or weather conditions, as well as demographic trends, that could affect customer growth and usage or supply of electricity and gas or the Company’s ability to obtain long-term contracts with customers and suppliers; · a high degree of variance between actual and forecasted load and prices that could impact the hedging strategy and costs to balance electricity and load supply; · changes in prices, availability and demand for both purchases and sales of wholesale electricity, coal, natural gas, other fuel sources and fuel transportation that could have a significant impact on generation capacity and energy costs; · the financial condition and creditworthiness of the Company’s significant customers and suppliers; · changes in business strategy or development plans; · availability, terms and deployment of capital, including reductions in demand for investment-grade commercial paper, debt securities and other sources of debt financing and volatility in the London Interbank Offered Rate, the base interest rate for MidAmerican’s and its subsidiaries’ credit facilities; · changes in MidAmerican’s and its subsidiaries’ credit ratings; · performance of the Company’s generating facilities, including unscheduled outages or repairs; · risks relating to nuclear generation; · the impact of derivative contracts used to mitigate or manage volume, price and interest rate risk, including increased collateral requirements, and changes in the commodity prices, interest rates and other conditions that affect the fair value of derivative contracts; · increases in employee healthcare costs and the potential impact of federal healthcare reform legislation; · the impact of investment performance and changes in interest rates, legislation, healthcare cost trends, mortality and morbidity on pension and other postretirement benefits expense and funding requirements; 3 · changes in the residential real estate brokerage and mortgage industries that could affect brokerage transaction levels; · unanticipated construction delays, changes in costs, receipt of required permits and authorizations, ability to fund capital projects and other factors that could affect future generating facilities and infrastructure additions; · the impact of new accounting pronouncements or changes in current accounting estimates and assumptions on consolidated financial results; · MidAmerican’s ability to successfully integrate future acquired operations into its business; · other risks or unforeseen events, including litigation, wars, the effects of terrorism, embargoes and other catastrophic events; and · other business or investment considerations that may be disclosed from time to time in MidAmerican’s filings with the SEC or in other publicly disseminated written documents. MidAmerican undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. The foregoing review of factors should not be construed as exclusive. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDAMERICAN ENERGY HOLDINGS COMPANY (Registrant) Date:March 30, 2010 /s/ Douglas L. Anderson Douglas L. Anderson Senior Vice President and General Counsel 5 EXHIBIT INDEX Exhibit No. Description Presentation titled “2010 Fixed-Income Investor Conference.” 6
